PER CURIAM.
Michael Rossini filed a petition for declaratory judgment in the circuit court of Cole County. He asked the court to declare that Missouri’s minimum prison term statute, section 558.019, RSMo.1994, violates his right to due process because it permits sentence enhancement upon a finding by the Department of Corrections of prior remands to the department without providing notice and an opportunity to be heard. Rossini also asserted that Senate Bill 763, Laws of Mo.1994, pp. 720-47, is unconstitutional because it violates the clear title and single subject requirements of art. Ill, sec. 23, of the Missouri Constitution. The trial court denied the petition.
Finding no error of law and determining that an opinion would have no precedential value, the trial court’s judgment is affirmed by this memorandum decision. Rule 84.16(b).
All concur.